OFFICE   OF   THE   ATTORNEY      GENERAL     OF   TEXAS
                                             AlJSTtN

                                               c.
@b&D c. MANN
 -”   .UU-.



     Honorable        X. E. Griffin
     county     iLttornsp
     Young Co-Q
     Graharc, iexas

     Dear     sir:


              *e ere in reoeipt ot
    aieb   you request the opinion
    of whether a board of aonmon
    oontraote with three tea&a
    87erage dally attendanoe   18                                   You &ate  thnt the
    ~%ehool does not have any ne                                  e atate aid in.my
    nnnner.*

                                                                 ing such   oontraets    will
     not    create a &eSici
                                                             0, Betised      Civil   Statutea,


                                                          make croatract~ with
                                                         la or their dlatriot,          but




                                                    they may hare settled
            in such dietriot ainee the seholaafie   aenaue was taken,
            shall be entitled to receive all the benefits oi the aehool~
            or such dietriot.   Ia a diet-riot that levies a spedal
            sohool tax the truetees sh&l    hare the right to fnorease
            the aalariee of tea&em    and the scholaatle   age, an(l map
            also have the dohoole taught longer than six aotlths, if
            it is deemad advisable.*
Eon. '. i;:.
           Griffin, key 2, 1939, &ge            2


         IX ;in&etou   v. wmtin,.,jT.C.k. 1901) 65 :~.:..606, the
court had th:s statute before it?or consideration j.ze case in
which three teaci.urotea bee- hired bi:Lthe avera;e daily attendar,ce
was kss than G5 pupils. Tke contract of e&ploy:.entbad been
approved by the;county superictendent, but he refused to approve
certain salary vouchers issued tc tbe teaaher. In holding the
contract binding On the district, the court stated:
         "Construing together articles 3946, 3559, 3959a and
    3961,,R. i:.1895 (ocw contained 10 articles 2750 k 2749,
    R. C. S. 3.9251,we are of opinion that the trustees are
    therein empowered        to ascertain     the existenae       of the
   $aats rendering      the employment        ot assistants       neoessary;
    that the exeroise or this power is Judicial, not minister-
   ial, rests solely woith them, and Is a matter with whlah
   the teaahers hate nothing to do.               having exeralsed the
   power by appointing         the tsaoher, the disoretlon            thus
   .axaraiBeb   oannot    be disturbed      or inquired       into %a      pro-
   oe&lng     of thls'aort,      espeol~lly      5.n view of the raot that
   the oouaty.superintsndent           approved their aotion          in this
   ease, ana approved the teaoher*s              oontraot     so made.*    The
   governing xule on this question is analogous                   to that
   nhioh controls      where the legislaturs           is  required    to  pa68
   no speoial     law  until    notioe   iCgiren       a6 r%quir+d     by the
   oonetitPtion.       If such a law is passed the oourts will
    oonolu~i~elp     presume that they, la the exercise of the
    jadloial power thus oonferred,            hare founA the preeeaee
    OS the Zaets whloh authorired           them to ast.         Of oourse; we
   do not mesh to say that the judloial powers of sohtil
    trastees is In any sense so absolute.                 Xi this riew of the
    law is aorreot, then appellaat~s             wife, the teaoher Ia this
    oase, hail the right to aooapt the employment                  tendered~ and,
   having bouad themselves           by a legal eontraot,          the oounty
    authorltlea     cannot and ought not to be heard to qusstion
    the ralidlty of the oontraet so made. To hold othenrlse
   would be to seriously oripple our publfa suhool Bydam,
    for teaohers would then have to asoertain                 at their psril
    the existence     of the faots      authorizing       their appointment.
    Suppose the trustees hail aotuslly met and deter&ned                     that
    the average dally attendanoe           had reached 85, and had
    oontracted with plaintiff' as they did, ana suppose she
    had thereafter actually taught,, but the average attendanoe
    of 85 had not been maintaineg.':after she began, end suppose
    it was aftexwards ascertainah that the average baily
    attendance had never at any time reaohed eight+five, and
    that the trustees had made an honest mistake in so finding;
EOZ . &_.I:.Griffin, Ay   2, 1939, Pape 3


    couid it be held, 6.sar,ysound principle, ibat x.iieteacher
    mist lace tke mward for--Lerservices because of this
    zistake?~ Lr silpposethe teacher seekinp empioymtintshould
    differ iith the trustees as to Che facts, and should refuse
    to coiltract'c2'hetrustees ro,xidthen be robbed Or this
    necessary discrntiou, and it would be transferred to
    teachers not yet in any way connected with the school.
    This necessary discretion n;ustbe placed soltewhere,in
    order to render the system efficient, and it has been
    distinctly placed in the board of trustees. ;$abold,
    thereiore, that ii:eattendance was a matter with which the
    teacher had nothing to do, and that the contraot made with
    her by the board   and approved      by the auperfntendent      wa6
    ralid."

          In riew of the conetruotl.on plaoed upon Article Z78Q by
the oourt in the foregoing   aam;   you ar6 advised that valid
tsaohere'  contracrts may be eseouted ~by the board of trustsas of
a 00m-m   school district underthe faote 6tated, pmPia6a.      however,
that such contraots are approved by the oounty.6UpOr~t6ndant.



                                      ATTOI2MEYGEREIULOFTEXAS

                                      By     ,&&.&&a&-d
                                                cs 1 c. CssmwlOk~
                                                        ASSit#tMt
ccc :#




                                 ,.;..